Title: From James Madison to Robert Harrison Grayson, 6 June 1805
From: Madison, James
To: Grayson, Robert Harrison


Dear Sir
Washington June 6. 1805
I duly recd. your letter of the 1st. Ulto. inclosing the address to the voters of your District. Previous to its receipt all the appointments for the Territory of Orleans which could be within the object of it, had been decided by the President. I have presumed it nevertheless to be not inconsonant to your ideas, that he shoud know the purport of your letter; which was accordingly mentiond to him. I ought at the same time to add, that considering the fewness of the offices and consequently the little probability of vacancies, to say nothing of the numbers who have made known their wishes to obtain them, I can not recommend any reliance on that prospect, which would justify you in declining the object which you speak of as the alternative.
The value which I place on the memory of your father, with whom, as you suppose, I had a very intimate freindship, will always render the welfare of his sons a source of much satisfaction, which is greatly heightened by the reason I have to believe that they merit it by succeeding to the qualities which gained him the esteem he so extensively enjoyed. Very respectfully I am Sir, Your Obedt. hble Sert
James Madison
